Title: To James Madison from George W. Erving, 18 May 1805
From: Erving, George W.
To: Madison, James


No. 58Sir
London May 18th. 1805
By General Lyman, who arrived here on the 4th. Instant, I have had the honor to receive your letter of January 12th. and the Commission, Credentials, and Instructions with which it was accompanied; the duplicates of these reached me about four weeks since.

You are pleased to communicate to me my appointment by the Executive to be Secretary of Legation at Madrid, and to act in quality of Chargé d’Affaires there ’till the arrival of Mr. Bowdoin the Minister Plenipotentiary. I beg leave to assure you Sir that I have a due sensibility to the honor which I derive from these Marks of the Presidents approbation, the continuance of which I shall endeavour to preserve by a faithful discharge of the duties which he has seen fit to assign to me.
Pursuant to your Instructions I shall proceed to Spain as soon as the completion of my Trusts here will admit, and the state of our relations with that country may make it proper.
Since Mr. Monroe has found it necessary under the unfortunate circumstances of Mr. Purviances health to charge me with our affaires at this place, I presume it will not be your wish that I shoud quit the station ’till that Minister returns to it; and as it is to be expected that he will finally arrange all the subsisting points of difference between Spain and the United States, the short interval which will elapse between his leaving Madrid & my arrival thither, will not I hope be deemed important.
This delay also will give me an opportunity of concluding the various concerns connected with my Agency under the 7th. Article in a more satisfactory manner than it coud otherwise be done.
I have some time since settled all the Proctors Accounts except Messrs. Slade: The statement which I required from him on the 27th. of July last he has not delivered ’till very lately, it is now however in a train of adjustment; The ballance will fall far short of what I formerly estimated; indeed I doubt whether any balance will be found due: this circumstance is owing to his having in the intermediate time received without my consent, Bills in many cases from Private Agents, as the United States were however originally responsible in such, as well as the cases which now appear in his Account, I have thought it right to obtain where it was practicable to do so, from the Private Agents, the difference between the taxed and untaxed amounts of the bills so paid; because had those bills been paid to me, as they shoud have been, instead of to the Proctors, I shoud have received after the same rule which has obtained in other cases, & in the deductions from the first Instalment: I notified the Barings some time since that not more than Two thousand Pounds of the Spoliation monies woud be wanting to settle the Proctors Accounts; the balance now stated by Slade amounts to about that sum, which as before observed I expect to reduce to something very inconsiderable.
As it appears by Mr. King’s Letter to you that he did not make any Agreement with the Proctors to allow the untaxed amounts of their Bills, I have of course declined settling with them upon that calculation.
When I have entirely finished with Mr. Slade some small sums will be to be deducted from the third Instalment, or to be received from Private Agents here, and in certain cases repayments made to them for overdeductions; all this I shall arrange, and shall also have to transmit to the Secretary of the Treasury some more considerable Accounts on unsuccessful Cases &ca the Balances of which can only be obtained in the United States.
However early Mr. Monroe may return (and I do not judge from his letters that he can be here before the last of June), th<e>se concerns will necessarily detain me ’till after the 15th. of July, but shoud any circumstances arise to occasion my earlier departure I shall as directed by you assign the Awards to Messrs. Barings.
I hope also to be able to transmit to you, a statement in the nature of an Account with the monies of the claimants, which as these monies have not appeared in my periodical Accounts with the Treasury, may be considered as necessary to shew in a more perspicuous and regular form than the Entries in the “Award Book,” the modes and periods in which such monies have been paid: by this you will perceive that I have at no time held any balances of those funds in my hands, or permitted them to stand at my Credit in my Private Bankers Accounts but that as soon as received they have been paid over to the Public Accounts at the Bank of England and Barings.
Having been instructed by your letter of April 22d. 1804 that no future payments on Awards were to be made here after August the 31st. of the same Year, I concluded that the third instalment was intended to have been comprized under the same arrangement; and have therefore written to several claimants to that effect; I now observe by your letter of March 7th. to General Lyman that Bills for the third Instalment drawn payable previous to the first of September next are to be paid; these shall be duly attended to, and on my quitting this place, I will leave such documents in the hands of Messrs. Barings, as will enable them to pay regularly such of these bills as may afterwards appear.
I notice the Error which you are pleased to point out in the case of the Somerset Miller where I have assigned to Mr. Livingston too great a proportion of the Award; I shall take the difference from the third Instalment; you state the sum which will be due to him, after correcting this error at 17,420 dollars, but presuming his draft for the second instalment to have been £3994.9.1 Sterling, that is to the same amount as the first, (adding only the Costs which were deducted from the first instalment). I make the balance that will be due 17.398. Drs. 51 Cts as by the statement inclosed.
Immediately on the arrival of General Lyman I applied to Lord Mulgrave for his Exsequatur by the Letter a Copy of which is herewith transmitted; and that the views of the Government might be fulfilled and General Lyman vested with his functions as soon as possible, I waited upon Mr. Hammond on the 6th. Inst.—the necessary arrangements have been made and General Lyman has this day entered into the exercise of his Official duties, in the course of which during my stay here I shall according to your desire give h<i>m every assistance in my Power. I have the honor to be Sir With perfect respect & consideration Your very Obedt. Servt.
George W Erving
